DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 9/10/2021 is acknowledged.  The traversal is on the following grounds.  
	1. That Groups I-II are related as a product and process for the manufacture of said product and that the groups have Unity of Invention because all groups meet the requirements for Unity of Invention (referencing 37 CFR 1.475, which says that claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:… (2) A product and a process of use of said product.”)
	2.  That Groups I-II share a special technical feature, i.e., a bacterium comprising SEQ ID NO:1 or 2.
	3.  That the reference cited by the examiner does not disclose compositions having the common property or activity and the shared significant structural element.
This is not found persuasive for the following reasons.
Regarding argument 1, group II is not a process for the manufacture of the product.  In addition, the combinations applicant refers to are applied only when all claims are drawn to that specific combination.  In this case, there is another group of claims that applicant is ignoring.  Therefore the claims do not fit that combination.  Further, the claims must still all share a special technical feature.

The requirement is still deemed proper and is therefore made FINAL.

Claims 1, 6, 12, 14, 18-19, 21, 23, 25, 27, 30, 32, 34, and 36-37 are pending.  Claims 23, 25, 27, 30, 32, 34, and 36-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Inventions, there being no allowable generic or linking claim.  Claims 1, 6, 12, 14, 18-19, and 21 are currently under examination.

Information Disclosure Statement
	The information disclosure statement filed on 12/31/2019 has been considered.  A signed copy is enclosed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6, 12, 14, 18-19, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claims are directed bacteria and compositions comprising bacteria that have a 16s DNA sequences that is at least 95% identical to SEQ ID NO:1 or bacteria with a genome sequence that is at least 90% identical to SEQ ID NO:2.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
The claim is drawn to a bacterium having a genome comprising a sequence that is at least 90% identical to SEQ IDNO:2.  SEQ ID NO:2 is 5,444,010 bases in length.  To be at 90% identity, there can be 544,401 mismatches.  That means that, even if the mismatches were all together sequentially, there would be more than 8.7x1022 possible sequences encompassed.  The specification discloses purportedly new species, Clostridium immunis, which presumably contains SEQ ID NO:2.  No variants or other strains or species with any amount of identity to SEQ ID NO:2 are disclosed.  The enormous length of the sequence makes it so that one could not possibly immediately envisage the members of the genus encompassed, even with a computer.  
Therefore, the specification provides insufficient written description to support the genus encompassed by the claim.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that 
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)

With the exception of a bacterium comprising SEQ ID NO:2, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to 

Therefore, only bacteria comprising SEQ ID NO:2, but not the full breadth of the claims, meet the written description provision of 35 USC 112, first paragraph.  The species specifically disclosed are not representative of the genus because the genus is highly variant.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision. (See page 1115).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12, 14, 18-19, and 21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Button et al (WO2017/091783; IDS filed 12/31/2019).
The instant claims are drawn to a bacterium comprising 16s DNA having a sequence that is at least 95% identical to SEQ ID NO:1.
Button et al disclose compositions comprising a bacteria with 16s rDNA that is 99.1% identical to the instantly claimed SEQ ID NO:1 (see page 2, lines 3-10 and page 36-37 of 72 in the drawings (Clsotridium symbiosum).  The composition is disclosed as containing a single species, which would be at least 99% of the bacteria in the composition (see page 7, lines 22-27).  .

Claims 1, 6, 12, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Surana (“A Disease Protective Human Commensal”, Facebook announced event, 3/23/2017; IDS filed 12/31/2019).
The instant claims are drawn to a bacterium having a genome comprising a sequence that is at least 90% identical to SEQ ID NO:2.
Surana discloses compositions comprising Clsotridium immunis.  Based on page 32-33 of the instant specification, it appears that Clostridium immunis is the species in the instant application with the sequence of SEQ ID NO:2.  Therefore, the bacterium disclosed by Surana would inherently have this sequence.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645